Citation Nr: 1723038	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-27 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as heart condition and associated with exposure to a herbicide agent.


REPRESENTATION

The Veteran  represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service in the United States Air Force from February 1959 to February 1980 and was awarded the Air Force Commendation Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified in Winston-Salem, North Carolina at a video conference Board hearing, over which the undersigned presided in Washington, DC.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits management System (VBMS).  There are also records in Virtual VA.


FINDINGS OF FACT

1.  The Veteran has been treated and diagnosed with coronary artery disease (CAD); ischemic heart disease includes atherosclerotic cardiovascular disease.

2. The Veteran served in Thailand during Vietnam Era; according to his unrefuted testimony, his duties, as likely as not, brought him sufficiently close to the perimeter of the air base on which he served; and he is therefore presumptively considered to have been exposed to a herbicide agent during service. 



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 101 , 1110, 1112, 1116, 1131, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2016).  Generally, service connection for a disability requires evidence of:  (1) The existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Certain chronic diseases, such as cardiovascular-renal disease may be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post-service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303  (b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309  (a), such as cardiovascular-renal disease and organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).

Exposure to a Herbicide Agent

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during his or her service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).

However, in addition to exposure within the Republic of Vietnam, exposure to herbicide agents has been noted to have occurred in various places, including Thailand.  VA has determined that United States Air Force Veterans who served on Royal Thai Air Force Bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicide agents.  To benefit from the presumption of herbicide exposure at one of the above listed air bases, a Veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

VA regulations provide that if a veteran was exposed to a herbicide agent during active military, naval or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. §3.309  (e) (2016).

Ischemic heart disease includes, but is not limited to, acute, subacute and old infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  It encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization, but does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. 3.309 (e) (2016).  

Service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309 (e), to include ischemic heart disease, if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6)(ii).  

Facts 

The Veteran asserts, and the evidence otherwise shows that he has been diagnosed with CAD.  He asserts that he had been diagnosed with a heart condition while in service and that he was exposed to a herbicide agent in active service during the Vietnam War, when stationed in Thailand.  He adds that because of exposure to a herbicide agent and because CAD is a disease associated with exposure to certain herbicide agents under 38 C.F.R. § 3. 309(e) (2016), he is entitled to presumptive service connection for coronary artery disease, claimed as heart condition associated with a herbicide agent.  

The Veteran's Military Personnel Record indicates that the Veteran was stationed from April 1969 to April 1970 at the Don Muang Royal Thai Air Force base in Thailand.  He served as the non-commissioned officer in charge of the Punch Card Accounting Machine Unit of the 631st Combat Support Group.  The unit's duties included the entry of information for the shipping and receiving of materiel, the implementation and accuracy of which pertained to proper procedures for maintaining records of supply data transactions, labeling of cargo and speed.  

The Veteran testified at his hearing that the unit's work area and barracks were in the same building, which was in the storage area.  He added that the storage area was built along the perimeter fence of the air base.  The Veteran further testified that he regularly left the storage area to go to those areas in which cargo was handled, to ensure the accuracy of destinations of items shipped out, to confirm or add addresses and to correct errors pertaining to cargo which had been returned.  The Veteran added that he and members of his unit regularly spent time eating together and doing other activities outside the storage area.  The Veteran stated that he had observed that the grounds of the base were clear of growth up to the perimeter fence, but beyond it the vegetation was overgrown.  He added that it was his belief that a herbicide agent was sprayed inside the perimeter fence to kill vegetation for the purpose of making the detection of certain dangerous reptiles easier.  Based on the foregoing, the Veteran contends that he was exposed to a herbicide agent, specifically, Agent Orange.

The Veteran's Military Personnel Record confirms his posting in Thailand during his active military service.  Moreover, the Board finds that the Veteran is competent to report the geographical location at which he was stationed during his service, as well as the physical presence of his person as it related at various times to the perimeter of the air base.  Furthermore, the Veteran's testimony was consistent, coherent, detailed, and persuasive regarding his duties, the locations of his duty station, the duty stations of other units,  and most importantly, his proximity and the frequency of his proximity to the perimeter of the base.  The Board therefore finds, with resolution of reasonable doubt in his favor, the Veteran served near the air base perimeter, as shown by credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

For the foregoing reasons, the Veteran's exposure to a herbicide agent is presumed.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  As asserted above by the Veteran, in such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309 (e), to include ischemic heart disease, if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6)(ii).  

The record indicates that while in service in 1968, 1969 and 1976, the Veteran exhibited symptoms associated with heart disease, but his examinations and EKG results were inconclusive.  However, in August 2008 treatment notes, associated with the claims file in April 2009, indicate that the Veteran was treated for CAD.  The Veteran's February 2015 assessment, associated with the claims file in April 2015, stated unequivocally that the Veteran suffered from CAD.  In July 2013, the Veteran's treating physician made an entry into his office notes, associated with the claims file in January 2017, which stated: "As you know [,] the patient was exposed to Agent Orange in Vietnam.  He has developed ischemic heart disease on that basis."  The Board takes this to be an opinion and will ascribe accordingly the degree of probative value it merits. 

Resolving reasonable any doubt in the Veteran's behalf, the Board finds that the Veteran had herbicide exposure and ischemic heart disease.  Accordingly the Board will grant service connection for ischemic heart disease on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2016).


ORDER

Entitlement to service connection for coronary artery disease, claimed as heart condition and associated with exposure to a herbicide agent, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


